PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,202,839
Issue Date: December 21, 2021
Application No. 15/807,844
Filing Date: November 9, 2017
For: RNA GUIDED ENDONUCLEASE TARGETING BLOOD COAGULATION FACTOR VIII INTRON 1 INVERSION GENE AND COMPOSITION FOR TREATING HEMOPHILIA COMPRISING SAME
:
:
:               
:
:              DECISION ON PETITION 
:
:
:
:
:




This is a decision the request under 37 CFR 3.81(b), filed April 21, 2022, to add the name of the omitted assignee on the front page of the above-identified patent by way of a Certificate of Correction.1  

The Office acknowledges receipt of the processing fee in the amount of $70 for treatment of the instant request under 37 CFR 3.81. However, the request fails to contain the statement required by 37 CFR 3.81(b), which states:

After payment of the issue fee: Any request for issuance of an application in
the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17 (i) of this chapter.

In view of the above, the request is dismissed. Accordingly, a renewed request under 37 CFR 3.81 should be filed with a statement that that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent. No further fees are required.
Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 A Certificate of Correction and fee of $160 was previously filed on March 3, 2022.